                       UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN


In re: THE MELVIN S. COHEN TRUST FOR               )
THE MINNEAPOLIS FEDERATION FOR                     )
JEWISH SERVICE.                                    )
                                                   )
_________________________________________          )
                                                   ) Case No. 3:16-CV-325
MARYJO COHEN, EMANUEL J. KALLINA, II,
                                                   )
and FREDERIC J. FRANSEN, in their capacities
                                                   )
as Trustees of the Melvin S. Cohen Trust for the
                                                   )
Minneapolis Federation for Jewish Service,
                                                   )
                                                   )
       Plaintiffs/Counterclaim Defendants,
                                                   )
                                                   )
v.
                                                   )
                                                   )
MINNEAPOLIS JEWISH FEDERATION,
                                                   )
                                                   )
       Defendant/Counterclaim Plaintiff.
                                                   )


                                 NOTICE OF APPEAL

     Notice is hereby given that Plaintiffs/Counterclaim Defendants Maryjo Cohen,

Emanuel J. Kallina, II, and Frederic J. Fransen (in their capacities as Trustees of the

Melvin S. Cohen Trust for the Minneapolis Federation for Jewish Service) hereby appeal

to the United States Court of Appeals for the Seventh Circuit from the final judgment

entered on November 16, 2018, by the United States District Court for the Western

District Court of Wisconsin.
Dated November 16, 2018       MICHAEL BEST & FRIEDRICH LLP

                              By: s/Paul E. Benson
                                  Paul E. Benson, SBN 1001457
                                  Marie G. Bahoora, SBN 1092689
                                  100 East Wisconsin Avenue, Suite 3300
                                  Milwaukee, WI 53202-4108
                                  Phone: 414-271-6560
                                  Fax: 414-277-0656
                                  pebenson@michaelbest.com
                                  mgbahoora@michaelbest.com

                              Attorneys for Plaintiffs/Counterclaim
                              Defendants




                          2
